Citation Nr: 0114252	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, to include the issue of entitlement to 
permanency of a 100 percent disability rating currently in 
effect for service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1999 rating 
decision of the St. Petersburg, Florida Regional Office (RO), 
which assigned a 100 percent disability evaluation for PTSD, 
but denied eligibility to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  The notice of disagreement 
with that determination was received in December 1999.  The 
statement of the case was issued in January 2000.  Following 
the receipt of additional evidence, a supplemental statement 
of the case (SSOC) was issued in August 2000.  A statement in 
support of claim (VA Form 21-4138), received in September 
2000, was accepted as the substantive appeal in lieu of VA 
Form 9.  The appeal was received at the Board in October 
2000.  

The Board notes that, subsequent to certification and 
transfer of the appeal record to the Board, the veteran 
submitted additional evidence within the requisite 90-day 
period.  He also submitted a signed waiver in compliance with 
38 C.F.R. § 20.1304(2) (2000).  Thus, the Board will accept 
and consider the additional evidence in its appellate review.  

By a rating action in December 1994, the RO denied service 
connection for major depression.  The veteran submitted a 
notice of disagreement with the adverse determination in 
April 1995, and a statement of the case was issued in July 
1995.  A hearing was held before a hearing officer at the RO 
in November 1995, the transcript of which constitutes a 
timely substantive appeal.  Although the issue of service 
connection for major depression was not certified by the RO, 
the issue is properly before the Board and will be addressed 
below.  

In the December 1999 rating action, the RO also denied a 
claim for special monthly compensation based on the need for 
regular aid and attendance or being housebound.  The veteran 
was notified of that determination, and of his procedural and 
appellate rights, by letter dated December 9, 1999.  The 
veteran has not submitted a notice of disagreement as to that 
determination and the issue has not been certified for 
appellate consideration.  Therefore, that issue is not in 
appellate status and will not be addressed by the Board.  

In a statement dated in September 2000, the veteran indicated 
that he was not seeking eligibility for dependents 
educational assistance.  However, his representatives have 
continued to make arguments regarding this issue, and have 
indicated that they wish to continue the appeal.  Because of 
the representatives' continuing arguments, and because the 
veteran did not clearly state that he was withdrawing the 
appeal, the Board considers the issue as remaining in 
appellate status.


FINDINGS OF FACT

1.  By a rating action of December 1999, the veteran was 
assigned a 100 percent disability evaluation for PTSD, 
effective from July 6, 1999.  

2.  The evidence shows that the veteran has permanent and 
total social and industrial impairment resulting from PTSD, 
and is permanent and unlikely to improve with continued 
treatment.  

3.  It is reasonably certain that the veteran's total 
impairment due to service-connected PTSD will continue 
throughout his lifetime.  


CONCLUSIONS OF LAW

1.  The criteria for a determination of permanency of the 
total disability rating for PTSD have been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.340(b) (2000).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in June 1994, at which time it was 
noted that he had not worked since 1990; it was also noted 
that he had lost time from work because of his depression and 
anxiety.  The veteran reported that he had anxiety and 
depression, which started about six months after discharge 
from Vietnam War.  It was reported that the veteran had 
severe anxiety neurosis and depression.  The pertinent 
diagnosis was severe anxiety neurosis and depression.  

During a special psychiatric examination, the veteran 
reported he had been in and out of psychiatric hospitals for 
the last 20 years.  The veteran indicated that he had 
experienced bouts of depression and anxiety ever since his 
return from Vietnam.  The veteran related that he had had bad 
dreams and nightmares about Vietnam; he also reported 
occasional flashbacks.  He stated that he had had multiple 
wives and multiple jobs because of his psychiatric problems.  
The veteran indicated that when he gets depressed, everything 
is affected; he has difficulty concentrating, decreased 
appetite, and difficulty sleeping.  The veteran reported 
suicidal thoughts in the past; he also described feelings of 
hopelessness, helplessness, anhedonia and isolation.  He 
stated that he constantly felt anxious and nervous.  

On mental status examination, the veteran was described as 
alert and oriented time three.  He was visibly anxious while 
sitting in the chair during the evaluation.  He avoided much 
of the eye contact.  His speech was fluent, coherent, of 
lowered volume and tone.  His mood was described as 
depressed.  His affect was congruent with his mood.  The 
veteran became quite tearful on several occasions when 
talking about Vietnam.  He denied any current suicidal or 
homicidal thoughts.  He denied any current problems with 
auditory or visual hallucinations or any other type of 
thought disorder.  He did admit to having hallucinations in 
the past.  Insight and judgment were both good.  The examiner 
concluded that the veteran, who had a longstanding history of 
psychiatric problems characterized as depression and anxiety, 
had recently received 100 percent disability through social 
security; he also concluded that the veteran met the criteria 
for PTSD, and that most of his difficulties both social and 
occupationally were attributable to that disorder.  The 
pertinent diagnoses were PTSD, and major depression, severe 
and recurrent; a GAF score of 55 was assigned.  

At his personal hearing in November 1995, the veteran 
reported leaving his job as a surveyor in 1991 because of his 
inability to handle "things;" he stated that he was going 
through his fifth divorce.  The veteran explained that the 
main reason his marriages did not work out was his problem 
with depression; he stated that he almost killed his second 
wife during the middle of the night.  The veteran also 
reported experiencing bouts of anger and rage to the point 
that he had to be hospitalized.  

The veteran indicated that he lived in the woods because of 
his inability to deal with people; he explained that he was 
subject to occasional uncontrollable anger.  The veteran also 
indicated that he had flashbacks and hallucinations; he noted 
that he had been treated for depression and anxiety.  The 
veteran related that he never had problems with depression 
prior to entering military service.  The veteran stated that 
he started seeing a doctor approximately one month after his 
discharge from military service.  The veteran reported being 
hospitalized on many occasions and receiving every kind of 
medications.  

Received in April 1996 were private treatment reports dated 
from June 1979 to December 1979, reflecting several periods 
of hospitalization and treatment for a psychiatric disorder.  
The records show that the veteran was admitted to a hospital 
in June 1979 with complaints of severe anxiety, coupled with 
insomnia and agitation.  It was noted that the veteran came 
in extremely depressed, with suicidal ideation and insomnia, 
low appetite, low energy, crying spells and a great deal of 
anxiety.  It was further noted that the veteran had had a 
pattern of increasing anxiety, which he failed to deal with 
properly until he got severe depressed, and then dissociative 
symptoms and underlying suicidal mechanisms arose.  

Mental status examination revealed a very depressed affect 
with unconscious suicidal drive and poor control over 
impulses.  Basic ego structure seemed to be somewhat 
disturbed.  The pertinent diagnosis was depressive neurosis; 
the veteran was treated with medications, milieu therapy, 
individual and group therapy.  

The veteran was readmitted to the hospital in July 1979, at 
which time he was extremely anxious and in fear of suicidal 
impulses in spite of heavy medications.  He participated in 
daily psychotherapy and group therapy.  The discharge 
diagnosis was severe depressive neurosis.  In October 1979, 
the veteran was again readmitted to the hospital with severe 
depression, suicidal thoughts, marked panic, and fear of 
losing control and becoming suicidal.  He was admitted 
expressly for electroconvulsive therapy, which dramatically 
improved his depression.  The discharge diagnosis was severe 
unclassified depression.  He did well for approximately 2 
weeks and then he became very depressed again, at which time 
he was readmitted and treated with therapy.  

Received in May 1996 were medical records from Social 
Security Administration dated in March 1994.  Among the 
record was the report of a physical evaluation, wherein it 
was noted that the veteran's past medical history was 
remarkable for severe depression and anxiety.  Also included 
was the report of a psychological evaluation conducted in 
March 1994, during which the veteran indicated that he served 
a tour of combat duty in Vietnam as an automatic weapons 
specialist; he stated that, following his discharge from 
active duty, he suffered from severe anxiety, depression and 
flashbacks.  

The veteran also reported experiencing hallucinations at 
night, which led to an inability to sleep.  The veteran 
indicated that he had been hospitalized on several occasions 
for treatment of PTSD, depression and psychosis.  The veteran 
reported being continually anxious and needing to avoid 
contact with people as much as possible to prevent severe 
panic attacks; he stated that he was fine as long as he 
stayed in the woods.  He added that his memory was now very 
poor and this was continually demonstrated in the interview 
with loss of short and long-term memory.  The veteran 
indicated that he worked as a land surveyor at one time but 
he could not maintain employment due to his symptoms.  

On mental status examination, the veteran's attitude was 
friendly and cooperative but highly ruminative and intensely 
emotionally labile.  There were no indications of hostility 
and he was fully cooperative with the assessment.  He was 
fully oriented.  Thought content was self-indulgent, 
rambling, and often perservative and tangential.  Cognitive 
speed was very slow.  There were no indications of 
hallucinations or delusions at the time of the interview.  A 
psychotic process would be consistent with brain compromise, 
depression, panic disorder with agoraphobia, and PTSD.  

The veteran's mood was variable, sad and self-directed.  
Affect was depressed, anxious, pressured and highly labile.  
Speech was soft although easily understood.  Verbal fluency 
was very poor while productivity was also impaired.  
Receptive speech was probably moderately impaired due to the 
anxiety, depression and brain compromise.  The veteran 
demonstrated poor attention and concentration during the 
assessment; his memory appeared to be similarly impaired.  
Judgment and insight were poor.  The diagnoses were PTSD, 
with related psychotic features; panic disorder with 
agoraphobia; depressive disorder, NOS; and organic mental 
disorder, NOS.  

The psychologist stated that the veteran was clearly both 
intensely anxious and depressed; he was unable to manage his 
own funds, maintain adequate hygiene or manage daily 
activities of self-care without assistance.  The psychologist 
also stated that the veteran was unable to work in any 
capacity due to chronic PTSD, intense depression and anxiety, 
panic attacks and psychotic occurrences; he explained that 
this appeared to be a chronic condition and it would be truly 
remarkable if the veteran could recover sufficiently to hold 
a job.  

Of record are VA progress notes dated from October 1997 
through August 1999, which reveal clinical evaluation and 
treatment for several disabilities including a psychiatric 
disorder.  During a clinical visit in July 1999, it was noted 
that the veteran appeared tearful and stated that he was 
afraid of losing control; he stated that, rather than have 
that happen, he would go back to the woods.  The examiner 
reported that the veteran displayed and described clinical 
symptoms of severe PTSD.  A nursing note dated in July 1999 
indicated that the veteran needed consultation for depression 
and PTSD.  

In August 1999, a Vet Center Counselor saw the veteran at the 
mental health clinic for consultation and intervention.  
Throughout the interview, the veteran appeared very sad and 
became tearful frequently.  Eye contact was poor.  He was 
tremulous during much of the interview.  He admitted to two 
suicide attempts more than ten years ago when he was drinking 
heavily, and he denied any current suicide ideation.  He also 
admitted to uncontrollable anger when he was using substance 
and hurting people, but that was many years ago.  He gave a 
history of multiple psychiatric hospitalization for 
depression and two separate treatment with electric shock 
therapy; approximately one year ago, he was treated with 
Zoloft which did not help him with anger, sadness or 
nightmares.  

The veteran reported that his thoughts and memories of 
Vietnam were with him almost all the time.  He briefly 
described losing most of his squad in an ambush.  He was 
oriented.  There was no obvious memory deficit, although he 
stated that a year after each shock treatment he could not 
remember anything.  Judgment appeared intact.  Mood dysphoric 
as is affect.  The pertinent diagnoses were PTSD, chronic 
severe; and depression, recurrent.  The veteran's GAF score 
was reported to be 40, and his stressors were reported to be 
intrusive memories and nightmares of trauma, and social 
isolation.  

Received in December 1999 was a statement from Willis L. 
Baldwin, M.A., a readjustment counseling therapist at the Vet 
Center, indicating that he began seeing the veteran in weekly 
individual therapy sessions on July 9, 1999.  Mr. Baldwin 
indicated that he initially rated the veteran's GAF at 45, 
which reflects a serious impairment in social or occupational 
functioning; however, after treating the veteran for a period 
of over five months, his GAF has been revised to 35 which 
reflects major impairment in several areas of his life to 
include family relations, thinking and mood.  Mr. Baldwin 
reported that the veteran experienced acute dissociative 
events during which he is unaware of his actual surroundings.  
His psychiatric history indicates that those events have 
occurred often during the last 20 years.  

The veteran's mood was often severely depressed; during 
periods of acute depression, he would isolate by confining 
himself to his bedroom for several days.  In previous years, 
he would live in the woods for periods up to two years in an 
effort to avoid other people.  The therapist stated that 
those factors were acute and chronic in nature and, as a 
result, his prognosis was guarded.  The therapist further 
stated that, in his opinion, because of his acute symptoms of 
PTSD, it was unrealistic to think that the veteran would ever 
improve to the point where he would be able to maintain 
gainful employment at any level, nor can he be expected to 
develop social skills at a level that would begin to reach 
what might be considered normal.  

Of record is another statement from the Vet Center, dated in 
July 2000, wherein Mr. Baldwin reported that during the 
course of 30 years of treatment, the veteran was given a wide 
variety of diagnosis to include: schizophrenia, paranoid 
schizophrenia, bipolar disorder, major depression, various 
personality disorders and various substance abuse diagnosis.  
Mr. Baldwin noted that at no time did those diagnoses, while 
made by competent clinical personnel, included a detailed 
combat history of the veteran.  Mr. Baldwin explained that 
although PTSD was "officially" recognized by the mental 
health community in 1980, it was not until the "Diagnostic 
and Statistical Manual of Mental Disorders" 3rd Edition, 
Revised was published by the American Psychiatric Association 
(APA) in the early 1980's was the clinical criteria for a 
diagnosis of PTSD first clarified by the APA.  

The therapist concluded that, over the last 30 years, the 
veteran had consistently exhibited symptoms consistent with a 
diagnosis of PTSD; he further noted that professional 
literature would clearly support a finding that, in light of 
the veteran's 30 year history of symptoms consistent with a 
diagnosis of PTSD, his condition should be considered total 
and permanent.  

Received in August 2000 was a PTSD treatment summary from the 
counseling therapist, which contains information regarding 
the veteran's military history, stressors, post military 
history, and mental health history.  Mr. Baldwin explained 
that the veteran's score on the Combat Exposure Scale 
suggested heavy combat exposure, which was consistent with 
his duties as a heavy weapons squad leader; his score on the 
Mississippi Combat Scale reflected severe intrusive PTSD 
phenomena.  

The therapist indicated that the veteran also reported 
significant depression which may be related in large part to 
PTSD; he noted that veteran's score on the Beck Depression 
Inventory was in the severe range.  Mr. Baldwin reported that 
those clinical instruments as well as the results of 
structured clinical interviews with the veteran confirmed a 
diagnostic impression of PTSD, chronic and severe, directly 
related to the veteran's combat experiences.  Mr. Baldwin 
concluded that the veteran's prognosis was guarded and, based 
on over 35 years of behavior, it was not likely his condition 
would improve to any significant degree.  

Received in November 2000 was a VA progress note, which show 
that the veteran was seen at a mental health clinic in 
October 2000 for the continued treatment of severe chronic 
combat PTSD, namely sadness, suicidal attempts, anger, 
unprovoked anger, nightmares, hospitalizations, ECT, 
difficulty in interpersonal relationships, violence and 
guilt.  

It was noted that the veteran was given medication for anger 
and depression, sleep and nightmares, to stabilize reality 
based thinking, and to stabilize his mood.  The pertinent 
diagnoses were PTSD, chronic, severe; and depression, 
recurrent.  A GAF score of 45 was assigned, and his stressors 
were reported as intrusive memories and nightmares of trauma, 
and social isolation.  The examiner stated that, based on his 
history and current level of function, he believed that the 
veteran's disability for chronic severe combat PTSD was 
permanent.  

II.  Veterans Claims Assistance Act.

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well-grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well-grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well-grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), en banc consideration denied, 13 Vet. App. 
205 (1999) (per curiam), remanded sub nom. Morton v. Gober, 
No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet. App. 
174 (2000) (per curiam).  

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well-grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.  

The Board notes the extensive development of medical 
evidence, including service medical records, the veteran's 
own statements, private treatment reports, VA outpatient 
medical records, and the report of his VA medical 
examination.  During the adjudication of the veteran's claim, 
he was apprised of the types of evidence needed to establish 
entitlement to benefits.  By virtue of the statement of the 
case provided by the RO in July 1995, and the supplemental 
statement of the case issued in May 1996, the veteran and his 
representative were given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate his 
claim.  It appears that all obtainable evidence identified by 
the appellant relative to his claim for service connection 
for major depression has been obtained and associated with 
the claims folder.  

III.  Legal analysis-permanency of total rating for PTSD.

The veteran has presented a claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  In conjunction with that claim, a claim of entitlement 
to a permanent 100 percent disability for PTSD has also been 
raised.  Inasmuch a finding of a permanent and total 
disability is a requisite to a determination of eligibility 
for Chapter 35 benefits, the Board will address both issues.  
Since the facts pertaining to both matters are essentially 
the same, they will be presented once.  However, analyses of 
the issue of permanency of a 100 percent disability rating 
for PTSD and eligibility for Chapter 35 benefits will be 
separately undertaken.  

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (2000).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340(b) (2000).  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  Id.  Once permanence is established, a veteran 
need not undergo further VA examinations in order to retain 
his 100 percent disability rating for the permanent 
disability.  38 C.F.R. § 3.327(b)(2)(iii) (2000).  

It is uncontroverted that this combat veteran has been 
suffering from severe effects of PTSD for a prolonged period 
and has undergone continuous treatment for serious 
psychiatric disability since at least June 1979.  The record 
reflects that the veteran has not worked since 1990.  Upon VA 
examination conducted in June 1994, it was noted that the 
veteran's social and industrial difficulties were 
attributable to PTSD.  The evidence shows that the Social 
Security Administration determined the veteran to be totally 
disabled due to PTSD, as of December 1993.  The Court has 
held that although a Social Security Administration's 
decision with regard to unemployability is not controlling 
for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantially gainful employment.  Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  

The evidence also reflects that socially, the veteran is and 
has been in poor control of his anger and that he has had 
much difficulty interacting with others; he specifically 
reported that he spent much of his time living in the woods 
because of his inability to be around others.  In the August 
2000 statement, the veteran's therapist noted that the 
veteran's four failed marriages bore out his inability to 
sustain a family life; it was noted his hyperalertness around 
crowds of people, sudden outbursts of anger and rage, and his 
persistent reliving of his combat experiences was adversely 
affecting his fifth and current marriage.  The veteran's 
therapist concluded that it was unlikely that his condition 
would improve t any significant degree.  Lastly, during a 
clinical visit in October 2000, the veteran's treating 
physician at the VA psychiatry clinic stated that "based on 
his history and current level of functioning, his disability 
for chronic severe combat PTSD was permanent."  

Overall, the evidence of record reflects that the veteran's 
social and occupational impairment due to PTSD renders it 
impossible for him to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (2000).  Moreover, the 
medical evidence presented, including the recent statements 
from his therapist and a VA psychiatrist, the Board finds 
that the medical evidence presented indicates that the 
severity of the veteran's PTSD is reasonably certain to 
continue throughout his lifetime.  38 C.F.R. § 3.340(b) 
(2000).  

The Board observes that the evidence of severe disability 
despite ongoing treatment and compliance with medication is 
consistent with the psychiatrist's opinion and fully 
supportive of the finding of permanency.  Thus, the Board 
concludes that the veteran's PTSD is a disease of long 
standing which is actually totally incapacitating, that the 
probability of permanent improvement under treatment is 
remote and that it should thus be regarded as permanently and 
totally disabling for purposes of obtaining VA benefits.  
Therefore, based on the reasons and bases discussed above, 
the evidence supports the grant of permanency of the 100 
percent disability rating for PTSD.  See 38 C.F.R. 
§ 3.327(b)(2)(iii).  


IV.  Eligibility for 38 U.S.C. Chapter 35 dependents 
educational benefits.

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(2000).  

As noted above, the Board finds that the veteran has a 
permanent total disability rating.  Accordingly, he meets the 
basic criteria for eligibility for Dependents' Educational 
Assistance allowance under Chapter 35, under 38 C.F.R. 
§ 3.807(1).  The appeal is granted to that extent.  


ORDER

Entitlement to permanency of the 100 percent disability 
rating assigned for PTSD, and basic eligibility for 
educational benefits for dependents under 38 U.S.C. Chapter 
35 are granted.  

REMAND

The veteran has perfected an appeal of the issue of 
entitlement to service connection for major depression.  He 
need take no further action for the Board to consider this 
issue.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
neither he, nor his representatives, have made any mention of 
this issue since the evaluation for PTSD was increased to 100 
percent.  It is unclear whether they wish to continue the 
appeal with regard to the claim for service connection.

It the veteran wishes to continue with his appeal, the VCAA 
requires additional development.  Under the act a claimant 
will be afforded an examination where there is a current 
diagnosis, evidence that the currently diagnosed disease or 
disability may be related to service, and the evidence is 
insufficient to decide the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A.  In this case there is a 
current diagnosis of major depression and reports of 
depression dating back to service.  No medical professional 
has yet said that current depression is related to service, 
and the veteran reported in an induction medical history in 
service that he had a history of depression and excessive 
worry.  Thus the evidence is insufficient to decide the 
claim.

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran clarify in writing whether he 
wishes to continue with his appeal of the 
claim for service connection for major 
depression, or wishes to withdraw the 
appeal.

2.  If the veteran wishes to continue 
with his appeal, or fails to indicate 
that he wishes to withdraw the appeal, 
The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
depression since service.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

3.  The veteran should then be afforded 
an appropriate examination to determine 
whether he has a depressive disorder 
apart from the service connected PTSD.  
The examiner should review the claims 
folder and note such review in the 
examination report.  The examiner is 
requested to express an opinion as to 
whether the veteran has major depression 
or another depressive disorder.  The 
examiner is also requested to express an 
opinion as to whether it is at least as 
likely as not that the depressive 
disorder had its onset in service, was 
permanently aggravated by service, was 
proximately due to the service connected 
PTSD, or was permanently aggravated by 
the PTSD.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

